Title: From Benjamin Franklin to John Paul Jones, 25 November 1780
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,
Passy, Nov. 25. 1780.
I received the honour of yours of the 17th. Instant. I was dissatisfied with Mr. Moylan’s Proceedings in going on with so great & unexpected an Expence for the Ariel, & never giving me the last Notice of it, till he drew upon me for the Amount, near 100,000 Livres, drawing too before sending the Account; and when the Account on my demanding it was sent, it came only when the last Bills were presented, and their Acceptance demanded, which I must either refuse, or take the Account as it stood without Examination, or a Possibility of Examination, the Vouchers not accompanying it. And if I accepted the Bills, it would be to little purpose afterwards to dispute the Articles I might object to. However, on its being made appear to me by Mr. Gourlade, that you had ordered the Things I objected to, and supposing that If I refus’d paying for them, he would sue and embarras you, I some time since accepted all his Bills. But tho’ I suppose you thought it for the Good of the Service, as you say you did, to order that great Quantity of Medecines, for the 74. Gun Ship, yet after what I had written to you of my Difficulties, it Still seems to me that you ought not to have done it without informing me, and obtaining my Consent; and I have only to be thankful that you did not order all her other Stores, Sails, Rigging, Anchors, Powder &c. I think you must be sensible on Reflection that with regard to me it was wrong, and that it ought not be expected of me to be always ready & able to pay the Demands that every officer in the Service may think fit to saddle me with. This Affair however is now done with, & I shall say and think no more about it.—
I understand from Mr. Moyland that the Arms must be left for cleaning. You can take on board some of the other Goods from his Stores in their Room. Your Bread too he tells me is damaged. I have not time to write to him by this Post, but leave it to him & you to supply that Loss in the frugallest Manner possible; and I am with sincerest Wishes for your Health, Honour & Hapiness, Dear Sir, Your assured Friend, and most obedient humble Servant,
B Franklin
Comme. Jones
 
Addressed: A Monsieur / Monsieur le Come. Jones / chez M. Moylan / Negt / à L’Orient
Notation: No. 38. Novr. 25h. 1780 from Dr. Franklin respectg. Moylands draught on him for 100,000 livres
